Citation Nr: 0936989	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-29 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss for the period from March 12, 2008 to December 7, 2008.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss for the period from December 8, 2008 to the date 
of this decision.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that during his June 2009 travel board 
hearing, the Veteran stated that he wished to make a claim 
for entitlement to depression secondary to tinnitus and 
hearing loss.  The Board refers this matter to the RO for 
appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issue on appeal was obtained.

2.  On June 23, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for a higher rating 
for tinnitus is requested.

3.  Prior to December 8, 2008, bilateral hearing loss was 
manifested by III hearing acuity in the right ear and Level I 
hearing acuity in the left ear.

6.  Beginning December 8, 2008, bilateral hearing loss is 
manifested by Level VII hearing acuity in the right ear and 
Level V hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to December 7, 2008 have not been met.  38 
U.S.C.A. § 1155 (West Supp. 2007); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).

3.  The criteria for a 30 percent evaluation, and no higher, 
for bilateral hearing loss for the period from December 8, 
2008 have been met.  38 U.S.C.A. § 1155 (West Supp. 2007); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Tinnitus

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn his appeal 
for a higher rating for tinnitus and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Hearing Loss

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in November 2007.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His available service treatment records and service personnel 
records, and VA treatment records have been obtained and 
associated with his claims file.  The Veteran was provided VA 
audiometric examinations to assess the current severity of 
his hearing loss and tinnitus.  Those examination reports 
have been associated with the claims folder.

All identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  

Bilateral Hearing Loss-Increased Ratings Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). 

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).  

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2008).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric Designation of Hearing Impairment Based on
Puretone Threshold Average and Speech Discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric Designation of Hearing Impairment Based
Only on Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).
Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Bilateral Hearing Loss-Factual Background and Analysis

A rating action in August 2001 awarded the Veteran service 
connection for a bilateral hearing loss and assigned a 
noncompensable evaluation effective in January 2001.  The 
award was based on service treatment records showing a left 
ear hearing loss in service, the Veteran's April 2001 VA 
examination which stated that it was more likely than not 
that at least some of the Veteran's hearing loss could be 
contributed to noise exposure in service and audiological 
reports dated between June and October 2000.

Private audiologist notes from Southwestern Ear Nose and 
Throat Associates dated October 2006 found that the Veteran's 
audiometric evaluation showed down sloping sensorineural 
hearing loss which was moderately asymmetric being worse on 
the right side with 88 percent word discrimination than on 
the left which was reported as having 96 percent word 
discrimination.  An audiometric examination was conducted by 
the Veteran's private physician in October 2006.  However, 
the report is comprised of uninterpreted graphic 
representations of audiometric data.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (Board may not interpret graphical 
representations of audiometric data).

The Veteran's claim for a higher rating for his hearing loss 
was received in November 2007. 

The Veteran was afforded a VA examination in January 2008.  
On VA authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
20
30
55
75
90
62.5
LEFT
10
10
30
50
60
37.5

The Veteran's Maryland CNC word list speech recognition score 
was determined to be 84 percent in the right ear and 94 
percent in the left ear.  The examiner provided a diagnosis 
of mild to profound sensorineural hearing loss in the right 
ear beginning at 1000 Hz and mild to moderately severe 
hearing loss in the left ear beginning at 2000 Hz.  

Evaluating the Veteran's January 2008 test score based on 
Table VI, the Veteran's right ear hearing acuity is at Level 
III and his left ear is at Level I.  This level of hearing 
acuity, as reflected on Table VII of 38 C.F.R. § 4.85, is 
rated as noncompensably disabling.  

An audiology examination from the Albuquerque VAMC dated 
December 2008 included an audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
35
50
65
80
95
72.5
LEFT
40
45
55
60
75
58.75

The examination included a speech recognition test, performed 
by MLV (monitored live voice) which showed that the Veteran's 
speech recognition scores were found to be 60 percent for the 
right ear and 64 percent for the left ear.   The examiner 
noted mild to profound sensorineural hearing loss in both 
ears and noted that speech discrimination also was poor 
bilaterally.  The Veteran stated that his hearing loss had 
increased in both ears since his May 2006 examination.  The 
examiner noted a decrease in hearing acuity in the left ear 
between 250 and 2000 Hz and found the right ear to be 
relatively stable.  Good inter-test reliability was noted.  

Evaluating the Veteran's December 2008 test score based on 
Table VI, the Veteran's right ear hearing acuity is at Level 
VII and his left ear is at Level VI.  This level of hearing 
acuity, as reflected on Table VII of 38 C.F.R. § 4.85, is 
entitled to a evaluation of, but no higher than, 30 percent 
for the period commencing on December 8, 2008.  

The objective findings support the assignment of a 
noncompensable level of impaired hearing acuity for the 
period from June 18, 2003 to December 7, 2008.  Then, from 
December 7, 2008 to the present, the Veteran's level of 
hearing loss warrants the assignment of a thirty percent, but 
no higher, evaluation.


ORDER

1.  The Veteran's appeal for a higher rating for tinnitus is 
dismissed.

2.  Entitlement to a compensable rating for bilateral hearing 
loss prior to December 7, 2008 is denied.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss for the period beginning December 8, 2008 is 
allowed, subject to the regulations pertinent to the 
disbursement of monetary funds.


REMAND

In this case, the Veteran contends that he is unemployable as 
a result of his service connected disabilities.  He is 
service connected and in receipt of a ten percent disability 
rating for tinnitus and a thirty percent rating for a hearing 
loss.  His combined rating for his service-connected 
disabilities is forty percent.

The Board notes that the Veteran's last VA compensation and 
pension examination was in January 2008.  Unfortunately, the 
examination report did not adequately address how the 
Veteran's service-connected disorders affected his 
employability.  Further, the Veteran's claims file contains 
multiple statements from the Veteran's co-workers which state 
that the Veteran's hearing loss made it difficult for him to 
succeed as an automobile salesman.  The Veteran's claims file 
also contains contrasting evidence from different supervisor 
at the Veteran's former employer, Bob Turner's Ford.  In 
response to a request for information, one of the Veteran's 
supervisors at Bob Turner's Ford stated that the Veteran was 
fired because he was unable to communicate with his customers 
because of his hearing loss while a different supervisor 
stated that he was fired because he failed to show up for 
work.  The Veteran testified at his June 2009 hearing that he 
last worked in 2004.  He is in receipt of Social Security 
Administration retirement benefits.  

As the evidence presently in the Veteran's claims file fails 
to give a complete picture of the Veteran's work history 
which would allow the Board to determine whether the Veteran 
is unable to secure and follow a substantially gainful 
occupation further development is necessary.  Therefore, the 
issue as to the Veteran's entitlement for TDIU must be 
remanded. 


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who have 
treated the Veteran in connection with his 
service-connected disorders.  After the 
Veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records and 
responses from each contacted entity have 
been associated with the claims 
file, the AMC/RO should arrange for the 
Veteran to undergo a VA physical 
examination to evaluate his employability.  
This examination should determine the 
effect of the Veteran's service-connected 
disabilities on his employment.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   

The physician is specifically requested to 
express an opinion regarding the extent to 
which the Veteran's service-connected 
tinnitus and hearing loss alone affect his 
employability.  Sustainable reasons and 
bases are to be provided for any opinion 
rendered.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


